Citation Nr: 1114826	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  07-24 433A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $9,185.00.

2.  Entitlement to a waiver of recovery of an overpayment of VA pension benefits in the calculated amount of $34,203.00.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to November 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of decisions issued by the Committee on Waivers and Compromises (COWC) of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania in August and November 2006.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claims are decided.

The Veteran has provided written argument that if he were to be required to pay back the debt owed to VA it would result in undue hardship.  

The Board finds that a full and accurate accounting is necessary to establish the amount of the Veteran's indebtedness, as such accounting was not found in the claims folder, to include the amount originally owed by the Veteran, and any amount that has been paid or credited in remittance of his debt.

The Veteran should be provided a copy of the accounting requested pursuant to this remand, which will confirm the actual amount of the debt owed.  He should then be afforded an additional opportunity to present evidence of the hardship he would face if required to repay his debt.

In addition, the Board notes that two statements of the case issued in July 2007 note that the Veteran submitted a waiver request for the debt of $9,185.00 in March 2006 with a Financial Status Report (FSR) and a waiver request for the debt of $34,203.00 with a FSR in June 2006.

The Board is unable to locate a copy of the aforementioned waiver requests or FSRs in the Veteran's claims folder.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  Prepare and associate with the claims file an itemized accounting of the Veteran's debt.

2.  Provide a copy of the accounting to the Veteran, and request a current FSR from him listing all monthly income, monthly expenses, and assets.  He may submit documentation to support his assertion of undue financial hardship in repaying the identified debt.

3.  The RO or the AMC should obtain the March and June 2006 waiver request AND March and June 2006 FSRs and associate them with the claims folder.  

4.  Thereafter, the RO or the AMC should readjudicate the Veteran's request for waiver of indebtedness in the amount determined by the aforementioned accounting under laws administered by VA regarding fraud, misrepresentation, or bad faith and the standards of equity and good conscience.  If the determination remains unfavorable to the Veteran, he and his representative must be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

